         Case 5:17-cv-00514-JKP Document 158 Filed 07/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

AUSTEN LACKEY,

                              Plaintiff,

v.                                                           Case No. 5:17-CV-0514-JKP

AUSTIN DEMENT and CRST
EXPEDITED, INC.,

                              Defendants.

                           THIRTY-DAY ORDER OF DISMISSAL

       Based upon a Notice of Settlement (ECF No. 157), it is apparent that the parties have

reached an agreement to settle this case. Given the undisputed settlement of this case, the Court

hereby dismisses all claims by all parties WITHOUT PREJUDICE subject to any party moving

to reopen within thirty days. Any party may move for an extension of this deadline to allow more

time to execute the parties’ settlement. If the parties cannot finalize a settlement, any party may

move to reopen this action within the deadline imposed herein. If the Court grants such a motion,

the case will be reopened as though it had never been closed. Unless the Court extends the deadline

or a party moves to reopen the case within the deadline set by this order, this action shall be con-

sidered DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 8th day of July 2020.




                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE
